FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 12-50038
                 Plaintiff-Appellee,
                                                    D.C. No.
                     v.                          3:11-cr-00794-
                                                    MMA-2
 LUIS OSVALDO TORRES PIMENTAL,
 AKA Luis Torres,
              Defendant-Appellant.                  OPINION


        Appeal from the United States District Court
           for the Southern District of California
        Michael M. Anello, District Judge, Presiding

             Argued and Submitted May 8, 2013
                   Pasadena, California

                       Filed June 24, 2014

 Before: Harry Pregerson and Raymond C. Fisher, Circuit
   Judges, and Wiley Y. Daniel, Senior District Judge.*

                  Opinion by Judge Pregerson




  *
    The Honorable Wiley Y. Daniel, Senior District Judge for the U.S.
District Court for Colorado, sitting by designation.
2            UNITED STATES V. TORRES PIMENTAL

                           SUMMARY**


                           Criminal Law

    The panel reversed the denial of a motion to suppress a
defendant’s incriminating statements, vacated his conviction
for importation of marijuana, and remanded the case for
further proceedings.

    The panel held that under the McNabb-Mallory rule, the
statements the defendant made to a federal agent forty-eight
hours after his arrest, but before he was presented to a
magistrate judge, must be suppressed because the four-day
delay in presenting him to a magistrate was unreasonable and
unnecessary.


                             COUNSEL

Devin Burstein (argued) and Zandra L. Lopez, Federal
Defenders of San Diego, Inc., San Diego, California, for
Defendant-Appellant.

Steve Miller and Mark R. Rehe (argued), Assistant United
States Attorneys, San Diego, California, for Plaintiff-
Appellee.




  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
           UNITED STATES V. TORRES PIMENTAL                  3

                         OPINION

PREGERSON, Circuit Judge:

    Luis Osvaldo Torres Pimental appeals his conviction
following a conditional guilty plea to one count of
importation of over fifty kilograms of marijuana, in violation
of 21 U.S.C. §§ 952 and 960 and 18 U.S.C. § 2. Torres
Pimental entered his guilty plea on the condition that he
retain his right to appeal the district court’s denial of his
motion to suppress incriminating statements he made to a
federal agent forty-eight hours after his arrest, but before he
was presented to a magistrate judge. Torres Pimental now
seeks reversal of the denial of his motion to suppress.

   Because the delay in presenting Torres Pimental to a
magistrate was unreasonable and unnecessary, Torres
Pimental’s statements must be suppressed under Federal Rule
of Criminal Procedure 5(a), McNabb v. United States,
318 U.S. 332 (1943), and Mallory v. United States, 354 U.S.
449 (1957). See United States v. Valenzuela-Espinoza, 697
F.3d 742, 745 (9th Cir. 2012). We REVERSE the district
court’s denial of Torres Pimental’s suppression motion,
VACATE the conviction, and REMAND for further
proceedings. Because we vacate his conviction based on the
McNabb-Mallory rule, we do not address Torres Pimental’s
challenge to his conviction based on Miranda v. Arizona, 384
U.S. 436 (1966).

                    I. BACKGROUND

    On Friday, January 14, 2011, Torres Pimental, a United
States citizen with no prior criminal record, entered the
United States from Mexico through the San Ysidro Port of
4          UNITED STATES V. TORRES PIMENTAL

Entry. He was the sole passenger in a white Dodge Durango
driven by Blanca Canales.

    At the Port of Entry’s “pre-primary inspection area,” a
narcotics inspection dog alerted on the vehicle. At
approximately 9:25 a.m., United States Customs and Border
Protection (“CBP”) Officer Gruda was notified of the alert.
Officer Gruda approached the vehicle and asked Canales
where she was going. Canales replied that she was on her
way to Paramount, California. She said the Dodge Durango
was her uncle’s and that she had driven to Mexico to drop off
her grandmother.

    Officer Gruda conducted a cursory inspection of the
vehicle and noticed that the rear passenger seat felt hard. He
removed the car seat from the top of the rear passenger seat
and noticed a large lump in the rear seat. He folded up the
rear passenger seat and discovered cellophane packages
hidden underneath. At 9:30 a.m., CBP officers arrested
Canales and Torres Pimental and escorted them to the
security office in handcuffs.

    Officer Gruda drove the vehicle to the “secondary
inspection area” for further inspection. At 10:00 a.m., CBP
Officer Alves inspected the vehicle.           Officer Alves
discovered and seized 37 packages containing approximately
71.25 kilograms (156.75 pounds) of marijuana hidden in the
rear doors, quarter panels, passenger seat, middle seat, and
third row seat of the vehicle. Three of the packages were
discovered in the front passenger seat, where Torres Pimental
had been sitting. The packages were in vacuum-sealed bags
wrapped in dryer sheets and cellophane.
           UNITED STATES V. TORRES PIMENTAL                  5

     Department of Homeland Security Special Agent Shelly
Aradanas, who worked at the San Ysidro Port of Entry, was
notified about the drugs found in Canales’s vehicle. At 11:52
a.m., Torres Pimental was brought to an interview room
where Agent Aradanas read him his Miranda rights. Agent
Aradanas asked Torres Pimental if he understood his rights
and asked him to initial each of the rights on a pre-printed
Advisement of Rights form. Torres Pimental wrote his
initials next to each of the rights and signed the form,
agreeing to answer questions without an attorney present.
Agent Aradanas then asked Torres Pimental where he was
driving. Torres Pimental shook his head, indicating “no.”
She asked him what he was doing in Mexico. Torres
Pimental again shook his head, indicating “no.” At 11:54
a.m., two minutes after the interview began, Torres Pimental
stated: “I think it would be better if I wait for an attorney.”
Agent Aradanas stopped questioning Torres Pimental and
terminated the interview at that time.

    At about 12:42 p.m., Agent Aradanas began to interview
Canales, and advised her of her Miranda rights. Canales
acknowledged her rights and agreed to answer questions
without an attorney present. Canales initially denied
knowledge of the marijuana found in the vehicle. After
Agent Aradanas said she did not believe Canales’s story,
Canales stated that she knew the car contained marijuana and
that she and Torres Pimental together had planned the
marijuana smuggling venture. Canales stated that she did not
know where they were delivering the marijuana, but she
thought they were going to the Los Angeles area. She stated
that she knew she would be compensated with money, but she
had not negotiated a payment amount. Canales also said that
two other men went down to Tijuana with Canales and Torres
Pimental. Those men, she said, drove back in a separate car,
6            UNITED STATES V. TORRES PIMENTAL

which had also been pulled into the secondary inspection area
at the San Ysidro Port of Entry at the same time she and
Torres Pimental had been pulled into the secondary lot.

    At 5:00 p.m., Agent Aradanas signed a complaint against
Torres Pimental and Canales, stating that Torres Pimental and
Canales “knowingly and intentionally import[ed]” marijuana
into the United States. Agent Aradanas faxed the complaint
and a one-and-a-half page affidavit to United States
Magistrate Judge Peter C. Lewis in San Diego. Judge Lewis
signed the complaint at 8:14 p.m.

    Earlier that day, there was a magistrate court calendar for
Rule 5 presentment at the United States District Court for the
Southern District of California in San Diego, located just
seventeen miles, or about twenty-two minutes, from the San
Ysidro Port of Entry where Torres Pimental was being held.1
The calendar began at 2:00 p.m. — four-and-a-half hours
after Torres Pimental was arrested and over two hours after
his interrogation at the Port of Entry ended. Agent Aradanas
knew that if Torres Pimental was not brought to the court for
presentment that day, he would not go to court or be
appointed an attorney until the following Tuesday because of
a three-day holiday weekend. Nevertheless, neither Agent
Aradanas, nor any other agent, drove Torres Pimental the
short distance to the San Diego courthouse for his initial
appearance that day.




    1
    Under Federal Rules of Criminal Procedure 5(a)(1)(A), “[a] person
making an arrest within the United States must take the defendant without
unnecessary delay before a magistrate judge, or before a state or local
judicial officer[,] unless a statute provides otherwise.”
           UNITED STATES V. TORRES PIMENTAL                7

     Instead, after Torres Pimental’s interrogation ended at
11:54 a.m., Agent Aradanas kept him in custody in a San
Ysidro Port of Entry holding cell because no beds were
available at the Metropolitan Corrections Center (“MCC”) in
downtown San Diego. Torres Pimental remained in custody
at the Port of Entry from Friday morning until the MCC had
space available on Sunday morning.

    During his detention at the Port of Entry that Friday and
Saturday night, Torres Pimental slept on the floor of the
holding cell with nine to twelve other arrestees. He was
given a blanket for only part of the time he was detained
there, even though the air conditioning was turned on and the
holding cell was cold.

   Nearly forty-eight hours after his arrest, Torres Pimental
was driven to the MCC on Sunday, January 16, 2011, by
DHS Agent Sabas Torres. Agent Aradanas transported
Canales to the MCC in a separate vehicle at the same time.
The drive from the Port of Entry to the MCC took fifteen to
twenty minutes.

    During the drive, Torres Pimental asked Agent Sabas
Torres how long his sentence would be. Agent Sabas Torres
told Torres Pimental that he did not know the facts of Torres
Pimental’s case and did not know how long Torres Pimental’s
sentence would be. The agent told Torres Pimental about the
factors that impact a sentence generally, including the point
system, criminal history, declarations given at the time of
arrest, case agent reports, and government recommendations.

    Agent Sabas Torres informed Torres Pimental that
“defendants are given their time to explain their side of the
story during questioning,” but that “sometimes people don’t
8          UNITED STATES V. TORRES PIMENTAL

take that seriously.” He said it was “difficult for an agent to
. . . talk to the defendant after he gets appointed counsel . . .
because they now have an attorney. It’s difficult to set up a
meeting.” He told Torres Pimental that “if you don’t speak
to the agents right away then you don’t get another
opportunity to speak to them for a while.” Agent Sabas
Torres explained that defendants “get less time” if they
“make a statement.” Agent Sabas Torres told Torres
Pimental that “it happens a lot that people don’t cooperate
and they get more time.”

    Because of Agent Sabas Torres’s statements, Pimental
“felt [he] had to make a statement admitting guilt or else [he]
was going to have to stay in jail for a long time.” When they
were less than a minute from the MCC, Torres Pimental
asked if he could speak with Agent Aradanas. Agent Sabas
Torres informed Torres Pimental that “everything you say has
to be voluntary, okay. We cannot ask you questions.” Torres
Pimental responded, “Oh, yeah, yeah, yeah, it’s volunt[ary].”

    When both vehicles arrived at the MCC, Agent Sabas
Torres told Agent Aradanas that Torres Pimental wanted to
speak to her. Agent Aradanas approached Torres Pimental
and asked, “What’s up?” Torres Pimental told Agent
Aradanas to ask him what she wanted to know. Without
reminding him of his Miranda rights, Agent Aradanas asked
Torres Pimental how much he was going to get paid for the
marijuana, where he was taking the drugs, who hired him,
and if he knew what was in the car. Torres Pimental
confessed that he was going to be paid $1,500; he was going
to Lynwood, California; a person named Ruben hired him;
and he knew marijuana was in the car. Agent Aradanas
advised Torres Pimental to tell his attorney that he asked to
talk to her, then she took him inside the MCC for processing.
             UNITED STATES V. TORRES PIMENTAL                           9

    On Tuesday, January 18, 2011, four days after he was
arrested, Torres Pimental was brought to a magistrate judge
for the first time. Counsel was appointed and bail was set.
He was released on bond several days later.

    Torres Pimental was indicted by a grand jury on one
count of conspiracy to import marijuana and one count of
importation of marijuana. He moved the district court to
suppress the statements he made to Agent Aradanas on
Sunday, January 16, because: (1) the delay in presenting
Torres Pimental to a magistrate was unreasonable, and his
statements made nearly forty-eight hours after his arrest must
be suppressed under the rule announced in McNabb v. United
States, 318 U.S. 332 (1943), and Mallory v. United States,
354 U.S. 449 (1957);2 and (2) the statements were taken in
violation of Miranda and were not made voluntarily.

   The district court denied the motion to suppress after
conducting an evidentiary hearing.

    After the district court denied the motion to suppress,
Torres Pimental pleaded guilty — pursuant to a conditional
plea agreement — to one count of importation of marijuana
in violation of 21 U.S.C. §§ 952 and 960 and 18 U.S.C. § 2.
He was sentenced to twelve months and one day in custody
and three years’ supervised release. He timely appeals the
denial of his motion to suppress.




  2
    Under the McNabb-Mallory rule, a confession is inadmissible if it is
“given after an unreasonable delay in bringing [an arrested person] before
a judge.” Corley v. United States, 556 U.S. 303, 306 (2009).
10         UNITED STATES V. TORRES PIMENTAL

                      II. DISCUSSION

    Torres Pimental argues that his incriminating statements
must be suppressed because of an unnecessary or
unreasonable delay under Federal Rule of Criminal Procedure
5(a) and the McNabb-Mallory rule. We agree.

    We review de novo a denial of a motion to suppress, but
the underlying factual findings are reviewed for clear error.
United States v. Amano, 229 F.3d 801, 803 (9th Cir. 2000).
We review for clear error a district court’s finding that a
delay in bringing a defendant before a magistrate judge was
reasonable. United States v. Liera, 585 F.3d 1237, 1242 (9th
Cir. 2009).

     A. The McNabb-Mallory Rule

    Under Rule 5(a) of the Federal Rules of Criminal
Procedure, “[a] person making an arrest within the United
States must take the defendant without unnecessary delay
before a magistrate judge . . . .” The McNabb-Mallory rule
“generally renders inadmissible confessions made during
periods of detention that violate the prompt presentment
requirement of Rule 5(a).” Corley v. United States, 556 U.S.
303, 309 (2009) (quoting United States v. Alvarez-Sanchez,
511 U.S. 350, 354 (1994)) (alterations omitted). Under the
McNabb-Mallory rule, an arrested person must be brought
“before a judicial officer as quickly as possible so that he may
be advised of his rights and so that the issue of probable cause
may be promptly determined.” Mallory, 354 U.S. at 454.
Although the arrestee may be “‘booked’ by the police[,] he is
not to be taken to police headquarters in order to carry out a
process of inquiry that lends itself, even if not so designed, to
eliciting damaging statements to support the arrest and
           UNITED STATES V. TORRES PIMENTAL                 11

ultimately his guilt.” Id. The rule thus requires an arrested
person be brought before a magistrate judge without
unreasonable delay.

    Congress enacted 18 U.S.C. § 3501(c) in response to the
McNabb-Mallory rule. See Valenzuela-Espinoza, 697 F.3d
742, 748 (9th Cir. 2012). Section 3501(c) “provides a six-
hour ‘safe harbor’ period during which a confession will not
be deemed inadmissible solely because of a delay in
presentment to a magistrate.” Id. (citing Liera, 585 F.3d at
1242). The six-hour limitation under § 3501(c) does not
apply, however, where “the delay in bringing [the defendant]
before [a] magistrate judge . . . beyond such six-hour period
is found by the trial judge to be reasonable considering the
means of transportation and the distance to be traveled to the
nearest available such magistrate judge.” 18 U.S.C.
§ 3501(c).

    Following the enactment of § 3501, the Supreme Court
“reaffirmed the applicability of the McNabb-Mallory Rule”
in Corley v. United States, 556 U.S. 303 (2009). Liera,
585 F.3d at 1242. The Court held that § 3501(c) “modified
McNabb-Mallory without supplanting it.” Corley, 556 U.S.
at 322. The Court established a two-part test for applying the
McNabb-Mallory rule in light of the § 3501(c) six-hour safe
harbor period. First, “a district court . . . must find whether
the defendant confessed within six hours of arrest (unless a
longer delay was reasonable considering the means of
transportation and the distance to be traveled to the nearest
available magistrate judge).” Id. (internal quotation marks
and alterations omitted). “If the confession came within that
period, it is admissible . . . so long as it was made
voluntarily.” Id. (internal quotation marks omitted). If,
however, “the confession occurred before presentment and
12         UNITED STATES V. TORRES PIMENTAL

beyond six hours, . . . the court must decide whether delaying
that long was unreasonable or unnecessary under the
McNabb-Mallory cases, and if it was, the confession is to be
suppressed.” Id. This is true even if the confession was made
voluntarily. Id. at 308.

     B. Unreasonable or Unnecessary Delay

    We must first “find whether [Torres Pimental] confessed
within six hours of arrest (unless a longer delay was
reasonable considering the means of transportation and the
distance to be traveled to the nearest available magistrate
judge).” Corley, 556 U.S. at 322 (citing 18 U.S.C.
§ 3501(c)). It is undisputed that Torres Pimental’s
incriminating statements, made on a Sunday, were made more
than six hours after his 9:30 a.m. Friday morning arrest and
before his Tuesday morning initial appearance. Moreover,
the delay was not a result of the distance to be traveled to the
nearest available magistrate holding a presentment calendar
that Friday. The nearest available magistrate was located
only seventeen miles — or about twenty-two minutes —
away. See Liera, 585 F.3d at 1242 (holding that the delay
was not a result of the distance to be traveled to the nearest
available magistrate when the nearest available magistrate
was located fifteen miles away).

    Because the § 3501(c) safe harbor does not apply, our
analysis turns on whether the delay was “unreasonable or
unnecessary under the McNabb-Mallory cases.” Corley,
556 U.S. at 322. If the delay was unreasonable or
unnecessary under the McNabb-Mallory cases, “the
confession is to be suppressed.” Id. We have “identified
three categories of reasonable delays apart from
transportation, distance, and the availability of a magistrate”:
           UNITED STATES V. TORRES PIMENTAL                 13

(1) delays for “humanitarian reasons;” (2) “delays due to the
unavailability of government personnel [and judges]
necessary to completing the arraignment process;” and
(3) “delays necessary to determine whether a suspect should
be criminally charged.” Valenzuela-Espinoza, 697 F.3d at
752 (internal quotation marks and alteration omitted).

   The delay in presenting Torres Pimental does not fall
within any of the three categories, and therefore was
unreasonable.

    First, the government does not contend that the delay was
reasonable for humanitarian reasons.

    Second, the delay was not “due to the unavailability of
government personnel and judges necessary to completing the
arraignment process.” United States v. Garcia-Hernandez,
569 F.3d 1100, 1106 (9th Cir. 2009). The district court,
citing Garcia-Hernandez and similar cases, held that the
delay here was reasonable because the complaint was
presented to the magistrate judge at 5:00 p.m. on a Friday
before a long holiday weekend. Between 5:00 p.m. on Friday
until the Tuesday after Torres Pimental was arrested, the
magistrate judge was presumably unavailable; thus, the
district court determined, that Tuesday was the earliest
possible time Torres Pimental could have been presented to
a magistrate. We agree that, in certain circumstances, if a
defendant is arrested after the magistrate court is closed on a
Friday night before a holiday weekend, and a judge is not
available over the weekend for Rule 5 presentment, then a
weekend delay might be reasonable. See United States v. Van
Poyck, 77 F.3d 285, 289–90 (9th Cir. 1996) (holding that a
weekend delay due to the unavailability of a magistrate judge
was not unreasonable when the defendant was arrested on a
14         UNITED STATES V. TORRES PIMENTAL

Friday afternoon and no magistrate judge was available over
the weekend).

    That the complaint was not faxed to the magistrate judge
until 5:00 p.m. was not “due to the unavailability of
government personnel and judges necessary to completing the
arraignment process,” Garcia-Hernandez, 569 F.3d at 1106,
as found reasonable in Van Poyck. Rather, here a magistrate
judge was available starting at 2:00 p.m. on Friday at the
federal courthouse in San Diego only seventeen miles away.
And there is no suggestion that there were not enough federal
agents to transport Torres Pimental that short distance to the
court. See Valenzuela-Espinoza, 697 F.3d at 752 (concluding
that, just because “one officer out of nine was fulfilling his
responsibility to obtain a search warrant did not make the
delay reasonable under McNabb-Mallory”). The reason
Torres Pimental was not transported to the magistrate was not
due to the unavailability of any necessary personnel or
available judge; rather, Torres Pimental could have been
taken to the nearby available magistrate by any number of
law enforcement officers at the Port of Entry. Thus, the delay
does not fall under the second category.

     Third, the delay was not reasonable to determine
“whether [Torres Pimental] could be criminally charged.” Id.
The agents had enough information to charge Torres Pimental
at 10:00 a.m. on Friday, when 37 packages containing over
150 pounds of marijuana were found in the Dodge Durango
(including 3 packages found in the passenger seat where
Torres Pimental had been sitting). The government urges us
to find the delay reasonable because of the need to interview
Torres Pimental and Canales and the need to prepare a
complaint before Torres Pimental could be taken to a
magistrate for his initial hearing. We disagree.
           UNITED STATES V. TORRES PIMENTAL                 15

    The government argues that it would have been
“unfeasible” for Torres Pimental to be taken to the court
seventeen miles away at any time after his arrest at 9:30 a.m.
on Friday, because “the case did not begin and end with him.”
Not only did Agent Aradanas have to interview Torres
Pimental before presenting him to a magistrate judge, the
government contends, but, she also had to interview Canales
before presenting Torres Pimental to a magistrate judge.

    Agent Aradanas’s desire to fully investigate the crime by
interrogating Torres Pimental and Canales was not a valid
reason to delay presenting Torres Pimental to a magistrate
judge. There is no evidence in the record that such
interrogation was necessary to determine whether Torres
Pimental should be criminally charged (or any suggestion that
he was not going to be charged). See Mallory, 354 U.S. at
454 (an arrested person is “not to be taken to police
headquarters in order to carry out a process of inquiry that
lends itself, even if not so designed, to eliciting damaging
statements to support the arrest and ultimately his guilt”);
Corley, 556 U.S. at 308 (reaffirming that “delay for the
purpose of interrogation is the epitome of ‘unnecessary
delay’” (quoting Mallory, 354 U.S. at 455–56)); United States
v. Wilson, 838 F.2d 1081, 1085 (9th Cir. 1988) (describing
“[t]he desire of the officers to complete the interrogation” as
“the most unreasonable excuse possible” for a delay in
presentment); ABA Criminal Justice Standards: Pretrial
Release 10-4.1(b) (3d ed. 2007), available at
http://www.americanbar.org/publications/criminal_justice_
section_archive/crimjust_standards_pretrialrelease_blk.htm
l#10-4.1 (“[A] defendant’s first appearance should not
ordinarily be delayed in order to conduct in-custody
interrogation or other in-custody investigation.”).
16         UNITED STATES V. TORRES PIMENTAL

    In Valenzuela-Espinoza, we specifically rejected the idea
that a delay is reasonable to fully investigate a crime when it
is unnecessary to conduct further investigation to determine
whether a suspect should be charged. See Valenzuela-
Espinoza, 697 F.3d at 752–53. In that case, federal agents
had enough information to charge Valenzuela-Espinoza with
possession of marijuana at 11:15 a.m. when he “exited a
carport in a ‘cloud of marijuana smoke’ and told officers that
there was ten pounds of marijuana inside the house.” Id.
Rather than presenting Valenzuela-Espinoza to a magistrate
judge, however, the officers detained him to interrogate him
and conduct a search of the property. Id. at 746–47, 752–53.
A search warrant was issued at 3:25 p.m., and a large amount
of marijuana was discovered. Id. at 746. Valenzuela-
Espinoza, who had been detained since his arrest at 11:15
a.m., was taken to an Immigration and Custom’s Enforcement
station for questioning later that evening. Id. He was held in
custody overnight and presented to the magistrate judge the
next day. Id. at 747. We held that the delay was
unreasonable because “it was not necessary to conduct any
further investigation to determine whether Valenzuela-
Espinoza could be criminally charged.” Id. at 752. There
was “simply nothing in the record to support the claim that
the officers needed to execute the search warrant to determine
whether they could charge Valenzuela-Espinoza with
possession of marijuana.” Id. at 753.

    Here, as in Valenzuela-Espinoza, there is nothing in the
record to support the claim that the agents needed more
evidence than what they had at 10:00 a.m. on Friday — the
fact that over 150 pounds of marijuana were in 37 packages
inside the Dodge Durango, including 3 packages in the
passenger seat where Torres Pimental was sitting — to
determine whether they could charge Torres Pimental with
           UNITED STATES V. TORRES PIMENTAL               17

importing marijuana. Although we understand why law
enforcement sought to strengthen its case against Torres
Pimental further, the delay in presenting Torres Pimental to
a magistrate judge in order to interrogate him and Canales
was unreasonable. See id.

    Even if it was valid to delay presentment to interrogate
Torres Pimental and Blanca Canales, the failure to present
Torres Pimental to the magistrate judge on Friday afternoon
was still unreasonable because there was ample time between
10:00 a.m. and the conclusion of the magistrate judge’s
calendar to conduct the interviews, prepare a complaint, and
transport Torres Pimental to the courthouse seventeen miles
away. Agent Aradanas knew there was a three-day weekend
looming, and knew that if Torres Pimental was not presented
to a magistrate judge on Friday, he would be imprisoned
without the benefit of a court appointed attorney from Friday
morning till Tuesday. Agent Aradanas was required to
promptly take all necessary steps to ensure that Torres
Pimental was presented on Friday afternoon, absent a valid
reason for delay.

    In sum, the four-day delay in presenting Torres Pimental
to the magistrate judge was unreasonable under the McNabb-
Mallory rule. “The purpose of the McNabb-Mallory Rule is
not merely to avoid all the evil implications of secret
interrogation of persons accused of crime,” it was “also
designed to insure that a defendant is brought before a
judicial officer as quickly as possible so that he may be
advised of his rights and so that the issue of probable cause
may be promptly determined.” Liera, 585 F.3d at 1243
(internal quotation marks and citations omitted). Under the
facts presented here, the four-day delay between Torres
18         UNITED STATES V. TORRES PIMENTAL

Pimental’s arrest and his initial appearance before a
magistrate judge was unreasonable and unnecessary.

    Accordingly, we hold that the district court clearly erred
when it determined that the delay in presentment was
reasonable and necessary and erred when it declined to
suppress the incriminating statements that Torres Pimental
made to Agent Aradanas on Sunday morning, about forty-
eight hours after his Friday morning arrest, and before he was
presented to a magistrate judge on Tuesday.

                    III. CONCLUSION

    The delay in presenting Torres Pimental to the magistrate
judge was unreasonable and unnecessary in violation of Rule
5(a) and the McNabb-Mallory rule. We reverse the denial of
Torres Pimental’s suppression motion, vacate his conviction,
and remand for further proceedings.

     VACATED and REMANDED.